
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 216
		IN THE HOUSE OF REPRESENTATIVES
		
			December 1, 2009
			Ms. Lee of California
			 (for herself, Ms. Pelosi,
			 Mr. Waxman,
			 Mr. Berman,
			 Mr. Payne,
			 Ms. Waters,
			 Mrs. Christensen,
			 Mr. Himes,
			 Ms. Jackson-Lee of Texas,
			 Mr. Ellison,
			 Ms. McCollum,
			 Ms. Bordallo,
			 Mr. Nadler of New York,
			 Mr. Serrano,
			 Mr. Hinojosa,
			 Mr. Rush, Mr. George Miller of California,
			 Mr. Hare, Mr. Grijalva, Mr.
			 Moore of Kansas, Mrs.
			 Napolitano, Mr. Lewis of
			 Georgia, Mr. Grayson,
			 Ms. Speier,
			 Mr. Honda,
			 Mr. Carson of Indiana,
			 Ms. Baldwin,
			 Ms. Castor of Florida,
			 Ms. Loretta Sanchez of California,
			 Mr. Markey of Massachusetts,
			 Mr. Hastings of Florida, and
			 Mr. Cleaver) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of World
		  AIDS Day.
	
	
		Whereas the Joint United Nations Programme on HIV/AIDS
			 (UNAIDS) estimates that since the identification of AIDS in 1981, about
			 65,000,000 people have been infected with HIV, and more than 32,000,000 people
			 have died of AIDS worldwide;
		Whereas in 2008, UNAIDS estimated that 33,400,000 people
			 were living with HIV around the world, over 2,000,000 people died of AIDS, and
			 another 2,700,000 people were newly infected;
		Whereas 280,000 children under the age of 15 died from
			 AIDS in 2008, while 2,100,000 children were living with HIV, 90 percent of whom
			 reside in Sub-Saharan Africa;
		Whereas each day over 1,000 children under the age of 15
			 become newly infected with HIV, and only 10 percent of pregnant women worldwide
			 receive services to prevent HIV transmission to their newborns;
		Whereas new infection rates among women are increasing,
			 and now account for 15,700,000 infections and half of the adult population
			 living with HIV/AIDS;
		Whereas developing countries continue to bear the brunt of
			 the AIDS pandemic with Sub-Saharan Africa serving as the home of 67 percent of
			 all adults and children living with HIV, 60 percent of whom are women and
			 girls;
		Whereas people living with HIV/AIDS are frequently
			 susceptible to other opportunistic infections, and according to the World
			 Health Organization, in 2007 approximately 1,370,000 people living with HIV
			 were also estimated to be co-infected with tuberculosis;
		Whereas the Centers for Disease Control and Prevention
			 (CDC) estimates that in the United States, at the end of 2006, 1,106,400 people
			 were living with HIV, and 21 percent did not know they were infected;
		Whereas a total of 583,298 people have died of AIDS in the
			 United States from the beginning of the HIV/AIDS epidemic through 2007;
		Whereas each year 56,300 people become newly infected with
			 HIV in the United States, and on average, an individual is infected with HIV
			 every 9½ minutes;
		Whereas at the end of 2006, African-Americans represented
			 46 percent of all people living with HIV in the United States, Whites
			 represented 35 percent, Hispanics represented 18 percent, Asian-Americans and
			 Pacific Islanders represented 1 percent, and American Indians and Alaska
			 Natives represented less than 1 percent;
		Whereas men who have sex with men (MSM), particularly
			 young MSM of color, have represented an increasing share of new HIV infections
			 over the past decade and each year MSM account for 53 percent of all new
			 infections;
		Whereas men account for roughly 75 percent of all people
			 living with HIV in the United States, and women represent 25 percent;
		Whereas in the United States, African-American women are
			 18 times more likely to become newly infected with HIV than White women, and
			 Hispanic women are 5 times more likely to have AIDS than non-Hispanic White
			 women;
		Whereas 5,259 young people aged 13 to 24 were newly
			 diagnosed with HIV/AIDS in 2006, representing about 14 percent of all new
			 diagnoses in the United States during that year;
		Whereas in order to address the HIV/AIDS epidemic in the
			 United States, the Ryan White HIV/AIDS Treatment Extension Act of 2009 was
			 enacted into law on October 30, 2009, reauthorizing Federal HIV/AIDS care and
			 treatment programs for 4 years and making funding available to United States
			 metropolitan areas, States, and service providers to assist affected families
			 and persons living with HIV/AIDS with healthcare and support services;
		Whereas to further focus attention on the HIV/AIDS
			 epidemic among minority communities in the United States, in 1998, Congress and
			 the Clinton Administration created the Minority AIDS Initiative to provide
			 funds to State and local institutions and organizations to best serve the
			 healthcare costs and support the needs of racial and ethnic minorities living
			 with HIV/AIDS;
		Whereas Congress provided $1,400,000 for the Office of
			 National AIDS Policy (ONAP) within the White House in the FY2009 Omnibus
			 Appropriations Act in order to develop a National AIDS Strategy to better
			 coordinate and guide the Nation’s response to HIV/AIDS;
		Whereas ONAP has since conducted a series of town halls
			 across the country to solicit feedback directly from communities impacted by
			 HIV/AIDS in order to provide a basis for developing a National AIDS
			 Strategy;
		Whereas, on April 7, 2009, the CDC launched a new
			 communication campaign, Act Against AIDS, to facilitate
			 awareness, public education, health literacy, health care provider marketing,
			 and highly targeted behavior change communication objectives in the fight
			 against HIV/AIDS;
		Whereas to address the global HIV/AIDS epidemic, in 2000,
			 Congress passed the Global AIDS and Tuberculosis Relief Act, providing the
			 first contribution and the founding framework for what became the Global Fund
			 to Fight AIDS, Tuberculosis, and Malaria, which provides grants to developing
			 countries to combat the 3 diseases;
		Whereas since the Global Fund was created in 2002, donors
			 have pledged more than $12,800,000,000 in funding, of which $4,400,000,000 has
			 been donated by the United States;
		Whereas as of December 2009, the Global Fund has supported
			 treatment to over 2,500,000 people for HIV/AIDS, directly observed treatment to
			 6,000,000 people for tuberculosis, and over 104,000,000 insecticide
			 treated-bednets to fight malaria;
		Whereas in order to further address the global HIV/AIDS
			 epidemic, in 2008, Congress reauthorized the President's Emergency Plan for
			 AIDS Relief (PEPFAR) through the Tom Lantos and Henry J. Hyde United States
			 Global Leadership Against HIV/AIDS, Tuberculosis, and Malaria Reauthorization
			 Act, providing $48,000,000,000 over 5 years to combat the 3 diseases;
		Whereas, between fiscal years 2009 and 2013, PEPFAR
			 programs aim to support care for 12,000,000 HIV-affected people, including
			 children orphaned by AIDS, support the prevention of 12,000,000 new HIV
			 infections; and help at least 3,000,000 people receive antiretroviral
			 treatment;
		Whereas, as of September 30, 2008, PEPFAR had supported
			 the treatment of 2,100,000 people and supported the prevention of
			 mother-to-child HIV transmission during more than 16,000,000 pregnancies, and
			 had facilitated care for nearly 10,100,000 people, including more than
			 4,000,000 orphans and vulnerable children;
		Whereas, between 2004 and 2009, Congress provided
			 approximately $24,752,000,000 to combat global HIV/AIDS through PEPFAR and the
			 Global Fund;
		Whereas as a result of these and other efforts, the rate
			 of new HIV infections has declined by 17 percent since 2001 and the number of
			 AIDS-related deaths has declined by 10 percent over the last 5 years, due in
			 part to the expansion of HIV/AIDS prevention and treatment programs;
		Whereas since the availability of effective HIV/AIDS
			 treatments in 1996 and the increasing availability of treatments to prevent
			 mother to child transmission of HIV since 2001, approximately 2,900,000 lives
			 have been saved and approximately 200,000 new infections among children have
			 been prevented;
		Whereas in 2001, representatives and heads of state of 189
			 countries, including the United States, convened at the first-ever Special
			 Session of the United Nations General Assembly on HIV/AIDS and unanimously
			 adopted the Declaration of Commitment on HIV/AIDS;
		Whereas the United Nations Declaration of Commitment
			 outlines prevention, treatment, and funding methods for achieving the
			 Millennium Development Goal of halting and beginning to reverse the spread of
			 HIV/AIDS by 2015;
		Whereas in 2006, the United Nations General Assembly
			 convened a High Level Meeting on AIDS, pledging to move toward the goal of
			 universal access to comprehensive prevention programs, treatment, care, and
			 support by 2010;
		Whereas in 2008, the United Nations General Assembly
			 convened a second High Level Meeting on AIDS to review progress towards
			 achieving the goal of universal access and the Declaration of Commitment on
			 HIV/AIDS;
		Whereas the concept of World AIDS Day originated at the
			 1988 World Summit of Ministers of Health on Programmes for AIDS Prevention and
			 was established to focus attention on the HIV/AIDS pandemic;
		Whereas December 1 is now recognized as World AIDS Day and
			 has been taken up by governments, international organizations, and charities
			 around the world; and
		Whereas the theme of World AIDS Day 2009 is “Universal
			 Access and Human Rights” and is intended to focus attention on the goal of
			 providing universal access to HIV/AIDS prevention, treatment, care, and support
			 programs and the fundamental need to support and protect human rights for all
			 people, particularly vulnerable and marginalized populations, in order to
			 achieve this goal: Now, therefore, be it
		
	
		That Congress—
			(1)supports the goals and ideals of World AIDS
			 Day and recognizes the 21st anniversary of observing this day;
			(2)commends the
			 President, State, and local governments, including their public health
			 agencies, for recognizing this day, for publicizing its importance among their
			 communities, and for encouraging individuals to undergo testing for HIV;
			(3)commends national,
			 State, and local media organizations for carrying messages in support of World
			 AIDS Day;
			(4)supports continued
			 funding for prevention, care, treatment services, and research programs for
			 persons living with HIV/AIDS in the United States including, through the Ryan
			 White HIV/AIDS Treatment Extension Act, the Minority HIV/AIDS Initiative, the
			 Centers for Disease Control and Prevention, the National Institutes of Health,
			 the Substance Abuse and Mental Health Services Administration, the Office of
			 Minority Health, and the Office of the Secretary of Health and Human Services;
			(5)supports the
			 development of a national AIDS strategy with clear goals and objectives to
			 reduce new HIV infections, especially among African-Americans, men who have sex
			 with men, and other vulnerable communities;
			(6)supports continued
			 funding for the President's Emergency Plan For AIDS Relief and the Global Fund
			 to Fight AIDS, Tuberculosis, and Malaria to provide prevention, care, and
			 treatment to combat HIV/AIDS in developing countries;
			(7)supports the goal
			 of providing universal access to comprehensive HIV/AIDS prevention, treatment,
			 care, and support programs;
			(8)supports the goal
			 of protecting human rights for all people, including vulnerable and
			 marginalized populations such as men who have sex with men, injecting drug
			 users, and sex workers; and
			(9)supports efforts
			 to address the factors that make populations vulnerable to HIV/AIDS by
			 decreasing poverty and hunger, expanding educational opportunities for
			 children, and empowering women.
			
